Citation Nr: 0805852	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-12 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for depressive disorder.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel





INTRODUCTION

The veteran had active duty service from February 1973 to 
December 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2003 
rating determination of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2004, a statement of the 
case was issued in February 2004, and a substantive appeal 
was received in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a VA Form 9 which was received at the RO in March 2004, 
the appellant requested a Board hearing to be conducted at 
the RO (Travel Board hearing).  The claims file reflects that 
the veteran was scheduled to appear at such a hearing on 
November 8, 2007, but did not report for the hearing.  

The claims folder contains a letter dated November 8, 2007, 
from the veteran's representative addressed to the Board, 
indicating that "due to an unexpected need to appear in 
court, he must cancel that hearing."  The Board finds that 
the veteran has shown good cause for his failure to appear at 
the November 2007 hearing, and that a rescheduling of the 
Board hearing is appropriate to provide the veteran with the 
opportunity to present testimony in support of his appeal.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, or in the event the veteran 
withdraws his hearing request or fails to 
report for a scheduled hearing, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



